Citation Nr: 1206507	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-13 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.  

2.  Entitlement to service connection for a heart disorder, to include aortic stenosis, claimed as due to herbicide exposure.  

3.  Entitlement to service connection for a skin rash/disorder, claimed as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1974.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran and his spouse testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  At the conclusion of the hearing, the Board left the record open for 60 days so the Veteran could obtain evidence in support of his claims.  No additional evidence was provided.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era and is presumed to have been exposed to herbicide agents while there; the weight of the probative evidence, however, does not show that hypertension, aortic stenosis, or a skin rash/condition were caused by that in-service Agent Orange exposure.  

2.  While the Veteran has hypertension, it was first shown many years following discharge from service, it is not attributable to active military service or presumed exposure to herbicide agents.  

3.  While the Veteran has aortic stenosis, it was first shown many years following discharge from service, it is not attributable to active military service or presumed exposure to herbicide agents.  

4.  While the Veteran has a skin rash/condition, it was not manifest to a compensable degree within one year of his presumed exposure to herbicide agents, and is not otherwise attributable to active military service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

2.  The criteria for service connection for a heart condition, to include aortic stenosis, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  

3.  The criteria for service connection for a skin rash/condition have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection in an August 2008 letter.  In the letter, the RO advised the Veteran of the basic criteria for service connection and explained VA's duties to assist him in obtaining evidence relevant to the claim.  He was advised to identify any evidence relevant to the claim and that VA could assist him in obtaining any relevant evidence.  He was also advised generally of the way VA assigns disability ratings and effective dates should the underlying claim be granted.

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in July 2011.  In addition, the RO has obtained service treatment records and identified VA and private outpatient treatment records from Baptist Hospital.  The Veteran identified additional private treatment records through the Williamson Medical Center.  In a March 2010 letter, VA asked the Veteran for a release to obtain the records.  He did not respond.  In addition, the Veteran was afforded further opportunity to secure records following the July 2011 hearing.  He did not do so.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical examination has not been performed or medical opinion obtained with respect to the Veteran's claims.  However, the Board finds that the evidence, which reveals that he was not treated for the claimed disabilities during service, had a normal service separation examination, and since there is no suggestion of an association between a hypertension, heart, or skin condition and his military service, warrants concluding that a remand for an examination and/or opinion is not necessary to decide this claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Background and Analysis

The Veteran contends that hypertension, a heart condition manifested by aortic stenosis, and a skin condition are caused by exposure to herbicides in Vietnam.  He makes no specific allegation that the conditions were initially manifested during active duty service.  Nevertheless, he testified that within a year of being discharged from service he had a skin condition manifested by "swelling whelps" all over his body.  (See Transcript at 3.)  He reported that he had occasion flare-ups of the condition over the years which were relieved with Benadryl.  (Transcript at 6.)  

A review of the Veteran's service treatment records does not reveal evidence of hypertension, a heart condition, or a skin condition.  A blood pressure reading at the time of discharge from the service was 116/60.  On his disability examination, the Veteran checked a box on a form indicating a past or current history of "pain or pressure in chest".  The physical examination, however, did not reveal any heart condition.  

A post-service treatment record dated in March 1976 noted the Veteran's reports of itching and swelling on the hands, face, and feet.  The record states that the condition had its initial onset "six months" prior.  On examination, his blood pressure was 118/78.  After a physical examination, the impression was urticaria and angioedema.  

In July 1977, he was treated for complaints that his feet and hands were splotchy, itchy, and painful.  The assessment was an allergic reaction.  

In February 1981, the Veteran was seen with reports of sudden onset of chest pain, diarrhea, and itching.  The Veteran reported that he had the reaction previously when he ate some pork.  The diagnosis was "transient sensitivity to spread meat product."  He was given Benadryl.  A March 1981 x-ray of the chest revealed a normal heart.  

Private treatment records from Baptist Hospital for the period from 2004 to 2008 are of record.  They include a January 2004 echocardiogram report which was interpreted to show calcific aortic stenosis.  The report also noted that the mitral valve stenosis was "new as compared with the study done July, 2001."  

They also contain a sleep study that includes notations of a current blood pressure reading of 200/100 which was described as "recent onset hypertension."  

As regards the skin condition, they contain a February 2008 treatment record in which the Veteran reported itching and swelling on his hands and face, and itchy blisters on his right index finger.  The assessment was urticaria and he was given Benadryl.   

A VA discharge summary in January 2009 reveals that the Veteran underwent an aortic valve replacement due to symptomatic aortic stenosis.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

According to the Veteran's DD-214, the Veteran served as vehicle mechanic and was in Vietnam from July 1971 to March 1972.  Thus, he is presumed to have been exposed to herbicide agents, such as Agent Orange.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (2011) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) (2011) are also satisfied: AL Amyloidosis; Chloracne or other acneform disease consistent with chloracne; Type 2 Diabetes; Hodgkin's disease; all chronic B-cell leukemias; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The terms "soft tissue sarcoma" includes malignant schwannoma.  38 C.F.R. § 3.309(e) and Note (1) (2011).  

Effective August 31, 2010, diseases associated with such exposure also include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease."  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 

The Board has reviewed the evidence of record but finds that the preponderance of the evidence is against the claims.  

First, as it pertains to the claims for hypertension and for a heart disorder, to include aortic stenosis, the Board finds that the evidence establishes that the Veteran did not develop hypertension or a heart condition in service or for many years thereafter.  He does not contend otherwise.  

As discussed above, the Veteran's service treatment records are negative for findings of hypertension or a heart condition.  Indeed, on his military separation medical examination, the Veteran completed a report of medical history on which he specifically denied having or ever having had high blood pressure.  Moreover, on clinical evaluation, the Veteran's heart and vascular system were normal and his blood pressure was 116/60.  The post-service record on appeal shows that the appellant was not diagnosed as having hypertension or a heart condition until many years following separation from service. 

The Board also notes that the record on appeal contains no indication that the Veteran's post-service hypertension or heart condition is causally related to his active service or any incident therein, including exposure to Agent Orange.  The Board observes that hypertension is not among the diseases which are deemed to be associated with herbicide exposure.  See 38 C.F.R. § 3.309(e) (2011).  Similarly, the diagnosed heart condition aortic stenosis is not among the diseases associated with herbicide exposure.  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

The Board has considered the amendments to 38 C.F.R. § 3.309(e) which added ischemic heart disease to the list of diseases associated with exposure to herbicide agents.  See 75 Fed. Reg. 14,391 (March 25, 2010).  The amendment's specific definition of ischemic heart disease, however, does not include hypertension or aortic stenosis.  Indeed, the comments preceding the regulation specifically provide that for purposes of this regulation, the term '[ischemic heart disease]' includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina.  Since the term refers only to heart disease, it does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  

75 Fed. Reg. 14,391 -93 (emphasis added).

As it pertains to the claim for a skin rash/condition, again the weight of the evidence does not show that a skin condition was incurred during active service.  There were no reports of a skin condition in service or upon service separation and no evidence of a skin condition associated with herbicide exposure, such as chloracne, within the first post-service year.  

There is documentary evidence that the Veteran was treated for a skin condition or allergic reaction approximately a year and a half following service discharge.  The condition was characterized as urticaria and angioedema.  They are also intermittent post-service records showing treatment for an allergic reaction and for urticaria.  The weight of the evidence does not show, however, that such was incurred during service or is otherwise due to service.  First, while the evidence shows incurrence of a skin condition a year and a half after discharge, the weight of the evidence does not show that the skin symptoms were initially manifest during service.  Indeed, the Veteran has specifically testified that it was not until after service that his skin symptoms began.  While the recent treatment records show treatment for urticaria, there is insufficient evidence to show continuity of skin symptoms since service.  In this respect, neither the Veteran's testimony nor the competent medical reveals that the condition was chronic from service to present.  Rather, the Veteran testified that he did not have consistently reoccurring skin problems and the private and VA medical records show a gap of many years between treatments.  This evidence suggests an acute and transitory condition as there is no medical evidence linking any current skin condition to a condition incurred a year and a half following service discharge.  More significantly, there is no competent medical evidence linking any skin condition to the Veteran's active duty service.  Again, other than the Veteran's unsubstantiated lay assertions, there is no competent or credible lay or medical evidence that the condition is associated with exposure to Agent Orange or is otherwise due to service.  

In reaching its decision, the Board has considered the Veteran's assertions to the effect that hypertension, a heart condition manifested by aortic stenosis, and a skin condition are related to his exposure to Agent Orange.  Absent any indication that he possesses the necessary degree of medical training and experience, and given the complex medical nature of this question, the Board finds that the appellant lacks the competency to opine on the question of etiology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  In any event, the Board finds that the Veteran's statements regarding his theory of etiology are outweighed the findings presented to VA's Secretary which were based on multiple in-depth studies conducted by the National Academy of Sciences (NAS).

In summary, the Board finds that the most probative evidence establishes that hypertension, a heart disability manifested by aortic stenosis, and a skin condition were not present during the Veteran's active service and that his current conditions are not causally related to his active service or any incident therein, including exposure to Agent Orange.  The preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for hypertension is denied.  

Service connection for a heart condition manifested by aortic stenosis is denied.  

Service connection for a skin rash/condition is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


